03/21/2022   15 22 OPD Reg i on 5 Anaconda                       (FAX)4065634258       P.007. 'CO7




                                                                                     FILED    03/22/2022


                                                                                     MAR 2 2 2022
                 lN THE SUPREME COURT OF THE STATE OF MONTANA Bowen Greenwoo
                                                                         Case Number: DA 21-0474
                                                                                    d
                                                             Clerk of Supreme Court
                                   DA-21-0474                   State of Montana



      ROGER L. ROWE,

              Petitioner ind Appellant,

      v.                                                ORDER FOR EXTENSION
                                                               OF TIME
      MARI E. ROWE,

             Respondent and Appellee.


            Upon review of the Petitioner and Appellant's Motion for Extension of
      Time, noting that opposing counsel has no objection and good cause found therein,

          IT IS HEREBY ORDERED that the Motion for Extension of Time is
      GRANTED.

            IT IS. FURTHER ORDERED that the Appellant shall prepare, file, and serve
      the opening brief on appeal no later than the 3 --1.-2%day of          , 2022.

             Dated this C-               day of                            , 2022.